10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-02921-.]I\/|F Document 511-5 Filed 11/07/18 Page 1 of 49

 

 

Page 289

make up for a decline in self-response or failure
to not -- failure to answer a NRFU as a result of
this citizenship question?

MS. BAILEY: Objection. Compound.

THE WITNESS: So I believe in the -- in
the -- not this memo -- well, it probably is in
this memo, too -- but there was a computation of

what the expected increase in nonresponse
follow-up costs would be.
BY MR. TILAK:
Q Do you remember what the calculation was?
A Offhand, I think it was in the, you know,

20 to $40 million range, something like that.

Q Was that a conservative estimate?

A A conservative -- yeah. I think they
thought it -- that that was potentially a lower
bound.

Q Are you aware of any calculation at the

upper bound of what the cost might be?

A Not of an upper bound, no.
Q Earlier today we discussed sensitive
questions. Is it accurate that if a question is

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-02921-.]I\/|F Document 511-5 Filed 11/07/18 Page 2 of 49

 

 

Page 290

sensitive to a particular population, that
population might fail to respond to that
particular question?

MS. BAILEY: Objection. Calls for
speculation.

THE WITNESS: So to the degree that
sensitive questions have lower self-response
rates, that could potentially be true, yeah.

BY MR. TILAK:

Q And if there's a sensitive question on a
questionnaire, does the presence of that question
increase the likelihood that a person will not

respond to the questionnaire as a whole?

A Again, that -- that could happen, yes.
Q We -- you also talked about cognitive
testing at some length this morning. What does it

mean for a question to be cognitively difficult?
A So the person doesn't understand what
we're asking.
Q And if a question is cognitively
difficult, does that increase the likelihood that

the respondent will fail to answer that specific

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510»~202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-02921-.]I\/|F Document 511-5 Filed 11/07/18 Page 3 of 49

 

 

Page 291
question on the questionnaire?

A Yes.

Q Does it also increase the likelihood that

the respondent will fail to respond to the
questionnaire as a whole?

A That, I -- I -- I'd have to see studies
on that. As surveys go, census questions are
typically not that cognitively difficult. Health
surveys are far more cognitively difficult, just
to give you a -- some parameters.

Q Is there -- is there a threshold in your
mind for when a question is cognitively difficult?

A Not in my mind. I would leave that up to
the folks that would evaluate that sort of thing.

Q And who would those people be?

A So we have some Survey methodologies that
look at that type of thing, as do other survey
organizations.

Q For the 2020 census, the citizenship
question will be placed at the end, correct?

A Correct.

~wl'MU
Q What was the reason for that?

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-02921-.]I\/|F Document 511-5 Filed 11/07/18 Page 4 of 49

 

 

Page 292

A Since it was added late, it was placed at
the end.

Q That particular ordering was not tested
in any way, correct? 4wl~nm

A No, it wasn't.

Q But households are still required to

answer the citizenship question, correct?

A Yes, they are.

Q Even though it's placed at the end?

A YeS.

Q The Census Bureau has not communicated to
the public that the citizenship question is
optional, to your knowledge?

A NO.

Q Do you know if DOJ has communicated to
the public whether the citizenship question is
optional?

MS. BAILEY: Objection. Foundation.
THE WITNESS: Well, the Census Bureau's
position is that it is not, so.
BY MR. TILAK:

Q In fact, a person faces penalty for

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-02921-.]I\/|F Document 511-5 Filed 11/07/18 Page 5 of 49

 

 

Page 295

questionnaires must satisfy some statutory or
regulatory need; is that correct?

A Correct.

Q And generally, the Census Bureau only
asks questions that are requested by an agency,
correct?

A Yes. That's correct.

Q And the impetus for adding the
citizenship question here was the DOJ'S Gary

letter --

Q -- correct?
And this letter asked for block-level

citizenship data, correct?

A Correct.

Q And the Census Bureau decided to use the
ACS question, correct?

A That's correct.

Q When in the process did the Census Bureau
decide that if they were going to ask a
citizenship question, it would be the ACS

question?

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-02921-.]I\/|F Document 511-5 Filed 11/07/18 Page 6 of 49

 

 

Page 296

A Early in the process. Given the tight
time constraint, we didn't really have time to
consider an alternative, and this has the added
benefit that it's completely comparable with the
ACS data.

Q The ACS question asks for more than just
citizenship, though, correct? 4H14H3

A It has multiple questions.

Q It asks whether someone was born in the
United States or U.S. territories?

A Correct.

Q Did DOJ ask for data on where a person
was born?

A They did not.

Q To your knowledge, was this information
necessary to satisfy DOJ's needs?

MS. BAILEY: Objection. Foundation.
THE WITNESS: Which information?
BY MR. TILAK:

Q The information on whether someone was

born, for example, in the U.S. territories?

A I don't think that -- that -- I'm not

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-02921-.]I\/|F Document 511-5 Filed 11/07/18 Page 7 of 49

 

 

Page 297

sure what you're asking here.

Q Well, the DOJ asked for citizenship

information?
A Right.
Q Is information on where someone was born

responsive to that request apart from the earlier
question, are you a citizenship or not?

A No. So, I mean, that's the way the ACS
question is read, so that's what we went with, so.

Q The ACS question also requests whether
individuals were born abroad to U.S. citizens?

A Correct. gmi MG

Q DOJ did not specifically ask for that
information, correct?

A No. They did not.

Q The ACS question asks if a citizen is
naturalized, correct?

A Correct.

Q And, again, that was not specifically
requested by DOJ?

A No.

Q It also asks the year someone was

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-02921-.]I\/|F Document 511-5 Filed 11/07/18 Page 8 of 49

 

 

Page 298

naturalized, if they were a naturalized citizen?

A YeS.

Q And DOJ doesn't ask for this information
either, correct? 4Ul¢w3

A No, it does not.

Q At any point, did the Census Bureau ever
consider a question that simply asked, are you a
citizen; yes or no?

A Again, that would have required a much
lengthier period of time. It would have required
testing and what have you. And so given the time
frame and the desire to have comparability to the
ACS, a decision was made to go with the ACS.

Q So is it a fair statement that because of
the compressed timeline, the Census Bureau went
with a question that asks for extraneous
information not responsive to the DOJ's request?

MS. BAILEY: Objection.

THE WITNESS: That information is
currently used by -- by DOJ right now. I would
assume that, you know, they would still find that

useful.

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510»~202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-02921-.]I\/|F Document 511-5 Filed 11/07/18 Page 9 of 49

 

 

Page 299

BY MR. TILAK:

Q Did they specifically request it --

A They did not.

Q Now, we talked a little bit about some of
the evidence that Dr. Abowd cites in his memos for
why there might be a decline in self-response

4~1 493
rates.
Was there any affirmative evidence you're
aware of suggesting that there would not be a
decrease in response rates as a result of this
citizenship question?

A No.

Q To go back for a second, when the
decision was made to use the ACS formulation, who
made that decision?

A That was a conversation within the
Census Bureau.

Q Was the Commerce Department involved in
any way?

A No.

Q Do you know if DOJ was involved in any

way?

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

H w H H
m h w N

Case 1:18-cv-02921-.]I\/|F Document 511-5 Filed 11/07/18 Page 10 of 49

 

 

Page 305

Q And how are they different?

A Well, they're meant to test procedures

and processes and --

Q If the Census Bureau had known about the

citizenship question request in February of 2017,

would it have been able to do more testing of
question?
A We certainly would have had more time

do testing. Whether it would have been as

definitive as we would have liked, I doubt it.

still would not have been in the decennial
environment of, you know, this spring, summer

2020.

Q Would it have been -- let me rephrase.

that

to

It

of

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510»~202-803-8830

 

M'K)"M
w+»-_¢»,Illllllllloooo¢ooc»l

Case 1:18-cv-02921-.]I\/|F Document 511-5 Filed 11/07/18 Page 11 of 49

 

 

Page 306

0 ll ll ll

\And-based'on_nr- Ahowd's.analysis, is it
»accurate that the inclusion of a citizenship

‘questidn will increase the NRFU'WOrklOad?»

 

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830

 

10

11

12

13

14

|...a
m

19

20

21

22

Case 1:18-cv-02921-.]I\/|F Document 511-5 Filed 11/07/18 Page 12 of 49

 

 

Page 307

A That's -- we believe that to be the case,
yes.

Q And is it also an accurate statement
because people who chose to -- who refuse to
respond -- self-respond because of a citizenship
question will also not respond to NRFU and the
proxy workload will also be increased --

MS. BAILEY: Objection.
BY MR. TILAK:

Q -- in the 2020 census?

A So we do believe it will lead to an
increase in the proxy rate. Less confident about
that rate, though, because it's a smaller rate.

I_

I_
_
_

Q And of that proportion that's left over
for proxy are hard-to-count populations a
disproportionate part of the proxy response
population as it --

A Yeah. That's part of what it means to be

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-02921-.]I\/|F Document 511-5 Filed 11/07/18 Page 13 of 49

 

 

Page 308

hard to count, I believe.

Q Turning to 1317 on this memo, the last
sentence -- well, let's start with the sentence
above that. "No one provided evidence that there
are residents who would respond accurately to a
decennial census that did not contain a citizen,
but would not respond if it did, although many
believe that such residents had to exist."

Does the Census Bureau have any evidence
responsive to this question here?

A So I think the Census Bureau's analysis
suggested that there would be some folks who would
have answered the question through
self-response -- or responded via self-response
that would now have to go to NRFU. Accuracy of
NRFU responses is less than self-response and
proxy response is less than NRFU responses.

Q So this is -- it's your testimony that
this is not an accurate statement, that the
Census Bureau did, in fact, provide evidence?

A So this is the Secretary's assessment of

the evidence that was provided to him total, so.

 

Veritext Legal Solutions
215-241-1000~“610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-02921-.]I\/|F Document 511-5 Filed 11/07/18 Page 14 of 49

 

 

Page 309

Q But your testimony is the Census Bureau
did provide evidence; is that correct?

A Yes.

MR. TILAK: We can go off the record for
five minutes.

MS. BAILEY: Oh. Taking a break?

MR. TILAK: Yeah.

VIDEOGRAPHER: The time iS 3:44 p.m.
This completes Media Unit Number 3. We are now
off the record.

(Off the record.)

VIDEOGRAPHER: The time iS 3:56 p.m.
This begins Media Unit Number 4. We're now on the
record.

Please proceed, Counsel.

EXAMINATION BY MS. SHAH:

Q Good afternoon. My name is Niyati Shah,
and I represent the plaintiffs in Lupe v. Ross in
the District or Maryland, Case Number 8:1801570.

Dr. Jarmin -- of course.
I'd like to actually just go back to the

discussion we had earlier today about the race and

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]I\/|F Document 511-5 Filed 11/07/18 Page 15 of 49

 

 

Page 310

ethnicity question,

Would you characterize combining the two
census questions on race and ethnic origin for the
2020 census as modifying the 2020 census
questionnaire, as compared to 2020 census, or
adding a new question to the 2020 census?

MS. BAILEY: Objection. Compound.

THE WITNESS: As modifying.

BY MR. SHAH:

Q Okay. Is it your understanding that the
Census Bureau fielded a National Content Test or
the NCT in 2015 in large part to evaluate the best
way to collect race and ethnicity data for the
2020 census?

A YeS.

Q And that included the possibility of a
combined race and ethnicity question, correct?

A It did.

Q Among other things, did the NCT test for
the wording of a combined race and ethnicity, as
well as revised wording for a separate race and

ethnicity question?

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]I\/|F Document 511-5 Filed 11/07/18 Page 16 of 49

 

 

Page 311

A I --

MS. BAILEY: Objection. Compound.
THE WITNESS: I believe it did both.
BY MS. SHAH: 1“1'“@

Q And did the NCT test for a design and
placement of the combined race and ethnicity
question?

A I'm not sure if it did placement or not.

Q And did the NCT test for instructions for
each iteration of the race and ethnicity question?

A Yes.

Q And as well for the questionnaire, as

well?
A I'm not sure for the -- entire
question -- I mean, I know for each of the

versions of the question, it had different
versions of the instructions.

Q And would you characterize the NCT as a
randomized controlled test?

A It was.

Q And would the NCT also be considered

field testing?

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]I\/|F Document 511-5 Filed 11/07/18 Page 17 of 49

 

 

Page 312

A Yes.

Q And from the NCT, would the Census Bureau
be able to tell how certain demographic subgroups
responded to the race and ethnicity question?

401 403

A Yes.

Q Would they be able to tell how Hispanics

responded?
A Yes.
Q How about Asians?
A Yes.
Q What about Native Americans?
A I believe so, yes.

Q And would they also be able to show how

populations in certain geographic regions

responded?
A I'm not sure about geographic regions, so
I'd have to go back and review the -- it was a

large test, because it needed to be able to
breakdown by these various race and ethnic
categories. But, obviously, some of those get
pretty small if you break it into smaller

geographies. So I'm not sure that it had much to

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]I\/|F Document 511-5 Filed 11/07/18 Page 18 of 49

 

 

Page 313

say geographically, but I'd have to go back and
review the parameters of the test to answer that
more fully.

Q Okay. Fair enough.

And it's correct that the Census Bureau
staff recommended that the 2020 census include a
combined race and ethnicity question with a new
MENA category and check boxes for collection of
racial subgroup data pending a parallel effort at
OMB to revise the official standards? l y`
40 »my

A Yes. 7 7

Q After the Census Bureau staff made this
recommendation to the Census director, they
initially planned to include this race and
ethnicity question in the 2018 end-to-end test in
Rhode Island, correct?

A That is correct.

Q And if that combined race and ethnicity
question stayed in the testing -- the end-to-end
testing, would that represent a redesign of the
questionnaire for 2020 census?

A So --

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510»~202-803-8830

 

10

11

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]I\/|F Document 511-5 Filed 11/07/18 Page 19 of 49

 

 

Page 317

Q Would it have -- I asked if it would have
informed the Census Bureau's development of the
data collection instruments for the nonresponse
follow-up?

MS. BAILEY: Same objection.

THE WITNESS: So I'm not sure how it
would have informed. The other forms, when you
asked if it was going to be on there --

BY MS. SHAH:

Q Yeah.
A -- the answer was yes, so.
Q Okay. And would -- would the results of

the end-to-end test, if the race and ethnicity
question was -- remained in there as recommended
by the staff, would it have informed the
development of training modules for enumerators?

MS. BAILEY: Objection. Calls for
speculation. 4~14“3

THE WITNESS: So part of the end-to-end
test is to review procedures. So regardless of
what form of various questions are on there, it's

going to inform refinements to training

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510»~202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]I\/|F Document 511-5 Filed 11/07/18 Page 20 of 49

 

 

Page 318

procedures.
BY MS. SHAH:

Q Okay. Just, generally speaking, how
would the Census Bureau go about estimating costs
for a nonresponse follow-up program?

A So a lot of it is based on past practice.
So we know, approximately, what the workload's
going to be. We know what we're going to pay our
enumerators, sort of a -- there's a rough formula
that they use to estimate these things, based
on -- you know, historical practice of NRFU and
other things we've learned from the ACS and what
have you.

Q Anything else?

A NO.

Q Would a scientifically-rigorous
calculation of these costs include basing
estimates on iterative field testing and other
research conducted over the years in the census
planning phase?

MS. BAILEY: objection. Compound.

_l,|:l l .} |:,:)

Objection. Form.

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]I\/|F Document 511-5 Filed 11/07/18 Page 21 of 49

 

 

Page 319

THE WITNESS: So we try to update the
cost models as best we can with relevant
information. If some of that was gleaned from
mid-decade tests, we would have added that in
there, 7

401 403
BY MS. SHAH:

Q Okay. And would the final calculation or
estimate also factor in results from the
end-to-end test?

A So, yes. It may. So, I mean, we have
changed procedures that affect the productivity of
the enumerators, which is a large cost driver, so
that will be incorporated into updated models.

Q But cal- -- so would calculations be
based solely on the self-response rate from the
previous census or ACS?

A No. So it's based on the self-response
rate. It's based on the productivity of the
enumerators in the field, based on wages and what
have you. So, you know, those are the three main
cost drivers. What's the workload? What's

productivity? What's the cost per hour of

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510»~202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]I\/|F Document 511-5 Filed 11/07/18 Page 22 of 49

 

 

Page 324

A So this was a team put together that
consisted of both Census and Commerce Department
officials at the direction of the Secretary. So
shortly after he came on board, there was some --
some cost overruns on various things, and this was
an attempt to get a broad handle on things.

Q And the -- did this assumption of a
3 percent increase factor in the addition of a
citizenship question? bd 4U3

A No.

Q Okay. I'd like to mark the next document
as Exhibit 25, I believe.

(Plaintiffs' Exhibit 25, Memorandum, was
marked.)
BY MS. SHAH:

Q So are you familiar with this memo?

A I am, yes.

Q What is this memo about?

A This was some work that was being done
looking at, you know, sort of various response
propensity type things for the ACS, I believe.

Q What do you mean by various response

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]I\/|F Document 511-5 Filed 11/07/18 Page 23 of 49

 

 

Page 329

Q Where enumerators are --

A Temporary.

Q And are they trained differently, field
representatives?

A Well, field representatives are trained
to do the surveys that they conduct. So they go
out in the field and do far more complex surveys
than the decennial. So they're trained for each
of surveys that they do. So they do the current
population surveys, the SIPP, the ACS, the
American Housing -- you know, there's a long list
of surveys that they do that are either
Census Bureau surveys or surveys we do on a
reimbursable basis for government agencies.

Q So is it fair to say field
representatives have more training than
enumerators? 401"”6

A They would certainly have more experience
and training.

Q And then on Page 2, field representatives
have asked for additional training to help them

overcome these fears regarding confidentiality and

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]I\/|F Document 511-5 Filed 11/07/18 Page 24 of 49

 

 

Page 335

So there's a lot of stuff in here that doesn't
refer to the technical characteristics that Census
did not opine on.

BY MS. SHAH:

Q And from the technical perspective, was

there anything that they opined on?

MS. BAILEY: Objection. Vague.

THE WITNESS: No. I think we took what
we -- what we perceived from this letter as the
technical requirements from DOJ for block-level
data and tried to come up with a solution for that
problem.
BY MS. SHAH:

Q And did you discuss this letter with any
knowledge of jurisdictions actually going about
drawing districts?

A No, not really. I mean, we have people
in our redistricting office that had some input on
this. But they provide the data. They're not
involved in redrawing districts.

Q Did you discuss this letter with anyone

who had knowledge or experience with litigating

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]I\/|F Document 511-5 Filed 11/07/18 Page 25 of 49

 

 

Page 336
Section 2, voting rights cases? 40§405
A NO.
Q And what was your understanding of why

DOJ needs to have this citizenship question asked
on the short form?

A So they needed more geographically
granular data. So right now, the no PL94 data at
the block level, these data for the five-year ACS
are at the block group level, and they have to
model them down to the block level. They just
wanted the data at the same level of geographic
specificity that would be more accurate data.

Q Okay. If you look at the bottom of
Page 2, the General Counsel sets out a bulleted -
bulleted reasons why he believes the ACS does not
yield annual data for enforcing the Voting Rights
Act. The first bullet contends jurisdictions
conducting redistricting use -- redistricting use
total population data from Census to determine
compliance with the Constitution's one-person,
one-vote requirement. What is your understanding

of that requirement?

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]I\/|F Document 511-5 Filed 11/07/18 Page 26 of 49

 

 

Page 350

on what we're going to do. So --

Q And what would be the purposes of talking
points in this context?

A So to be able to have a clear message
about, you know, how we were responding with the
citizenship -- the process that we were following
on the citizenship question.

Q And if I can turn your attention back to
the draft, which is marked as Exhibit 28, do you
recall if that letter and the content in that
letter seemed to you to be an appropriate basis
for creating talking points to address questions
about the citizenship question?

4~1 403

A Yeah. And it wasn't about the

citizenship question. It was about what we were
doing in response to the question. So --
Q And -- and to clarify, what you were

doing in response to DOJ's inquiry about --

A Right.
Q -- adding a citizenship question?
A Right.
So this seems to be a consistent -- so I

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510»~202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]I\/|F Document 511-5 Filed 11/O7/18 Page 27 of 49

 

 

Page 351

don't remember if this is exactly what we agreed
tel but __ 401403

Q And the middle of this letter, it goes
through five steps, correct?

A Uh-huh.

Q And those five steps are summarized in

numerous documents that we've looked at today --

A Right.
Q -- for your deposition?
A Yes.

Q Is this a standard process that the
Census Bureau uses for adding questions to the ACS
and then also to the decennial census? 401403

A Correct.

Q Okay. I want to mark this as Exhibit 30?

(Plaintiffs' Exhibit 30, Letter, was
marked.)
BY MS. BRANNON:

Q Are you familiar with this document?

A I'm not sure if I've seen this or not,
but I think I've seen other letters like this,

though,

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]|\/|F Document 511-5 Filed 11/O7/18 Page 28 of 49

 

 

Page 353

Q Would you typically approve a letter like
this?

A I mean, especially if it's a form and we
were discussing it in, you know, sort of the
correspondence group, I probably would have seen
it.

Q Would your log show whether you approved
this letter or not?

A I'm not sure that it would show that I

approved it or not.

Q Would it show whether you received a
letter that was dated January -- January 31, 2018?
A So it -- it would show if I received a

letter, yes.
Q Would it show if you received a draft of
a letter that was to go out on January 31, 2018
from Secretary Ross?
A That, I'm not sure.
Q This letter is markedly different than
what we have marked as Exhibit 28, correct?
A Correct. “…l`{m

Q And none of the five steps are

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]|\/|F Document 511-5 Filed 11/O7/18 Page 29 of 49

 

 

Page 354

removed -- or all of the five steps were removed,
none of those are in the January 31, 2018 letter?

A That's correct. 4014~3

Q Do you remember any discussions with
anyone at Commerce about the changes of this
letter to the draft of the version that Secretary
Ross sent out?

A I don't -- not offhand, no.

Q Would you have had any conversations with
Karen Dunn Kelley about this letter?

A I don't know,

Q I'm going to turn your attention to what
I'm going to mark as Exhibit 31.

(Plaintiffs' Exhibit 31, Email, was

marked.)
BY MS. BRANNON:

Q Are you familiar with this document?

A This sounds like KDK responding to my
original email that we discussed earlier.

Q And she says, "Gentlemen, can you please
sort through the issues below?"

1111
Do you know what she meant by that?

_1 1717"

 

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510»~202-803-8830

NC

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]|\/|F Document 511-5 Filed 11/O7/18 Page 30 of 49

 

 

Page 355

A I think we were trying to track down the
changes, yeah.

Q And when you say track down the changes,
these were changes that were made by somebody at
the Commerce Department? 401-06

A I think so, yeah.

Q And that would have been at some point
before January 24, 2018?

A The changes?

Q Yes.
A Yeah. I assume so, yeah.
Q And do you have any recollection as to

whether you received those changes?

A So I don't recall, per se.
Q Do you remember having any conversations
with anyone about -- at Commerce about the content

of the letters that Secretary Ross was sending to
members of Congress in response to inquiries about

the citizenship question?

A No. I mean, again, this was -- you know,
there was lots going on. This was not a -- you
know, a key focus point, We were trying to

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]|\/|F Document 511-5 Filed 11/O7/18 Page 31 of 49

 

 

Page 363

A I think this looks familiar.

Q I'm going to direct your attention to the
email from Burton Reist on January 24, 2018, which
I acknowledge you were not cc'd on, but I just
have a question for you, if you know, In the
middle of the email that's at the bottom of
Page 8558, it says, "We pulled the residence
criteria topics from the PMR."

What is the PMR?

A Program management review. We do one
quarterly for the decennial census.

Q Was there a program management review
done in January of 2018?

A I have to go back and look, but there
probably would have been one in there -- at some
point. 4014"5

Q Okay. And then if you'll turn the page
over to 8559 it says, "We also haven't heard
anything about the response to the
senator" -- "about the response to Senator Harris
on the citizenship question. That response is to

inform the talking points we use on this issue for

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510»~202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]|\/|F Document 511-5 Filed 11/O7/18 Page 32 of 49

 

 

Page 364

the PMR."
A Correct.

Q And that's the performance management

review? 5@1.8@
A Program management review.
Q Program management review.

A Right. And we're only two days out from
the PMR, so there you go.

Q Right. Okay. So we're only two days
out, so there was one coming?

A So there's some urgency that we were
going to be expected to say something about this.

Q Right. Are you involved in the drafting
materials for the PMR?

A No, we're not directly.

Q Not directly.

A NO.

Q Do you have any awareness of whether the
materials drafted for the PMR that was done two
days after this email was sent relied on that
draft email -- that draft letter from

Senator Harris?

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510»~202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]|\/|F Document 511-5 Filed 11/O7/18 Page 33 of 49

 

 

Page 366

Q In the middle, the second thing down says
testing, correct?

A Uh-huh.

Q Let me go back. This looks similar to
the five points that were outlined in that draft
letter to Senator Harris, correct? ywl_MG

A Correct.

Q So it doesn't appear that there were any
changes that were made between the time that email
took place on the 24th and when this presentation
was done?

A That's correct.

Q So then I'm going to direct your
attention to the testing, which is the second
point down on Page 23.

A Right.

Q And it says, "Question performance is
evaluated in a field test."

A Uh-huh.

Q What do you mean -- what is meant by
question performance?

A So, again, there's sort of the cognitive

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]|\/|F Document 511-5 Filed 11/O7/18 Page 34 of 49

 

 

Page 368

A I don't understand the -- so we've jumped
to NRFU here?

Q Yes.

A So are you talking about NRFU generally
or are you --

Q Yes. When you're doing field testing,
are you looking for things like the efficacy of
nonresponse follow-up?

A So I don't know what you mean by
efficacy, per se. But certainly in the, like,
2018 end-to-end field test --

Q Yes.

A -- we tested our systems and procedures
for NRFU during that test,

Q And when you say you tested your system
and procedures, that was to do an evaluation of
how effective the nonresponse follow-up was during
the 2018 end-to-end test? 4H1»W3

A Yes.

Q So that is something you would learn from
a field test?

A Yes. And primarily to see that the

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510»~202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]|\/|F Document 511-5 Filed 11/O7/18 Page 35 of 49

 

 

Page 369

systems and procedures worked as planned.

Q And is that an evaluation as part of the
evaluation that is currently going on right now
for -- of the results of the end-to-end field
test? 4014~5

A Yes.

Q All right. I'm going to switch gears,
and I just have a few more questions, and then I
think we have one more person who is going to
-- and then we'll be done with you for tonight.

I think you testified earlier citizenship
is on the CPS, this --

A Current Population Survey.

Q -- Current Population Survey; is that
correct?

A That's my understanding, yes.

Q And then I think you said the
Census Bureau is tracking item nonresponse rates
on the CPS to the citizenship question; is that
correct?

A We tracked item nonresponse rates for all

of the questions.

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]|\/|F Document 511-5 Filed 11/O7/18 Page 36 of 49

 

 

Page 376

A I'm not sure.

MS. BRENNAN: That's all I have. Can we
go off the record just for a minute?

VIDEOGRAPHER: Time is 5:07 p.m. We're
going off the record.

(Off the record.)

VIDEOGRAPHER: The time is 5:17 p.m.
We're back on the record.

Please proceed, Counsel.

EXAMINATION BY MR. CASE:

Q Dr. Jarmin, my name is Andrew Case. I'm
from Manatt Phelps & Philips. We represent the
City of San Jose and Black Alliance for
Just Immigration in the Northern District of
California, Case Number 18-CV-2279.

Did the Census Department submit a list
of topics to be included in the 2020 decennial
census to Congress in March of 2017? 101 …3

A Yes.

Q Was citizenship one of those topics?

A Not for the census.

Q

Not for the short-form decennial census?

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]|\/|F Document 511-5 Filed 11/O7/18 Page 37 of 49

 

 

Page 377

A Correct.

Q Did you discuss with anyone at Commerce
that submission prior to receiving the letter from
the DOJ in December?

A So I did not. So I wasn't involved in
the submission of that document prior to that, and
that probably would have been when those 401403
conversations would have taken place, so.

Q After you took over, as we'll call it,
acting director --

A Much easier.

Q -- did you have conversations about the
submission of topics that had previously been
made?

A Not that I recall, no.

(Plaintiffs' Exhibit 34, Email, was
marked.)
BY MR. CASE:

Q Give you a document that's been marked as
Exhibit 24. This is Bates number 3470. l know
you're not on the forwarded email, but you're on

the email below dated October 11, 2017. I'd like

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510»~202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]|\/|F Document 511-5 Filed 11/O7/18 Page 38 of 49

 

 

Page 378

you first to identify the people on this email,

A On which one?

Q The one below, the October 11th one.

A So Joanne Crane is our CFO.

Lisa Blummerman was, I think, still at that time
the head of decennial, and Enrique as acting
deputy director,

Q And in the subject line, there's two
questions from Molly McCarthy on citizenship as a
topic. Who is Molly McCarthy?

She's a Hill staffer, I believe.
For whom?
I don't know.

Do you know which party?

b 0 b 0 b

NO.

Q Okay. And the first question, in short,
is whether the topics are closed or whether a new
question can be added that's not one of the
topics. Is that a fair summary of that? 401 80

A Yes.

Q And what was your answer to that question

in October of 2017?

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]|\/|F Document 511-5 Filed 11/O7/18 Page 39 of 49

 

 

Page 379

A You know, I don't recall what we told

Molly at the time. n
MM 403801

Q what did you believe the answer to that
question was in October of 2017?

A I think -- in October of 2017, I think we
thought it was closed.

Q Okay. And you see that Enrique Lamas
sends this to Karen Dunn Kelley?

A Correct.

Q Did he speak to you about sending this to
Karen Dunn Kelley?

A I mean, I think it was something that we
often -- you know, we like to keep Karen in the
loop on things, and so we got an inquiry from the
Hill, so we let her know. I don't recall talking
to Enrique directly about it, but, obviously, I
would have agreed, obviously, to forward it to
her.

Q Did it surprise you that someone from the
Hill was asking about adding a citizenship
question to the census in October of 2017?

A I don't think -- you know, again, this

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]|\/|F Document 511-5 Filed 11/O7/18 Page 40 of 49

 

 

Page 398
A Yes. That's -- that's the one we
discussed this morning.
Q So at least two?
A Yeah.
Q Okay. During that second
meeting -- you're talking about the February 19th

letter, but I think it was a January 19th letter,

Is that -- is there a February 19th letter, as
well?
A I think -- wasn't it February 19th?

Q Well, there's a lot of letters,
but -- during the meeting where Secretary Ross
expressed concern about imputation --

A Right.

Q -- whatever day it took place on, did
Secretary Ross state that he had scientific data
to suggest that asking the citizenship question
would provide better information than imputation?

A So the total number of cases that you
would have to impute asking the question is lower
than if you used administrative data.

Q What did Secretary Ross say regarding his

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

17

18

19

20

21

22

Case 1:18-cv-O2921-.]|\/|F Document 511-5 Filed 11/O7/18 Page 41 of 49

 

 

Page 399

concerns about imputation?
A I think his concern is the same concern

that we all have, that imputed data is lower

quality than nonimputed data. "] “` 99
Q Did he say there was any scientific basis
he was relying on that had -- that said asking the

question would produce better results?

A He did not cite any, no.

Q And did anyone from Census cite data that
imputation would provide better results?

A So I think that the comparison on our end
was that -- that there would be an increase in the
NRFU workload, and that, you know, for some
cases, you know, the administrative data appeared
to be more accurate than self-response data.

Q Does the Census impute data for any items
that are on the ACS and are not on the
short-form census?

A We impute data for almost every item,
yeah.

Q And did Secretary Ross express any

concern about the quality of that data?

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]|\/|F Document 511-5 Filed 11/O7/18 Page 42 of 49

 

 

Page 400
A He did not.
Q Grandparents as caregivers?
A We don't -- weren't discussing that,
though_ 480 40
Q Has he ever -- has anyone from Commerce

ever expressed concern about imputed data for
items on the ACS that weren't on the short form?
MS. BAILEY: Objection. Foundation.
THE WITNESS: NO.
BY MR. CASE:

Q In either of the meetings that you had
where Secretary Ross was present, did he say that
he had been interested in the question before the
DOJ letter?

A He did not.

Q Did he say that the Census Department had
reached out to DOJ to create that letter?

MS. BAILEY: Objection. Assumes facts
not in evidence.

THE WITNESS: That the Census Department
had reached out --

BY MR. CASE:

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]|\/|F Document 511-5 Filed 11/O7/18 Page 43 of 49

 

 

Page 405
A Right.

Q -- or when --

A Right.

Q -- the document is talking about

Alternative B will result in erroneous il 7
y1 ~~3
enumerations. _ 14
Do you agree with that statement?
A Yes.
Q That Alternative B will result in
erroneous enumerations?
A Yes.
Q I'd like you to look to your Exhibit 16,
which is that March 1 letter I gave you before.
A Which one? This one?
Q Yeah, 9182. Look on Page 9816, if you
would, near the front, the cover letter.

Do you see the statement of how
Alternative D will include all the negative -- I
don't have it in front of me -- but all the
negative impacts --

A Right.

Q -- of Alternative B?

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510»~202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]|\/|F Document 511-5 Filed 11/O7/18 Page 44 of 49

 

 

Page 406

Right.

Do you agree with that statement?

b 0 >

Yes.

Q Do you agree, therefore, that
Alternative D will include the erroneous
enumerations for Alternative B?

A Yes.

Q Alternative D will result in erroneous

enumerations?
A Yes.
Q Just -- yeah. One quick thing on the

actual decisional memo, which is Abowd Exhibit 12.
Page 5, which is 1317, on the top of the page,
fourth line down, "For the approximately
90 percent of the population who are citizens,
this question is no additional imposition."
What do you understand that sentence to

mean?

A So that's -- that those -- those people
will not have any objections to filling out the
questionnaire.

Q But it will be an imposition, won't it?

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]|\/|F Document 511-5 Filed 11/O7/18 Page 45 of 49

 

 

Page 407
A All questions are an imposition, yes. MH
Q So -- okay. So, yes, it would be an
imposition.

And one quick thing, on the front here,

first page, bottom paragraph, "I also met with
Census Bureau leadership on multiple occasions."
A Uh-huh.
Q How many times did you meet with

Secretary Ross to discuss the DOJ request?

A I don't know the number. I'd have to go
back and look at my calendar.
More than once?
A We've already established at least twice.
Q At least twice.
More than twice?
A So, you know, I mean, there was -- there

was discussions where we didn't have much of a
discussion, just that we were looking at it and
then there was more meeting discussions that
happened later.

Q What were the discussions where you were

just looking at it like --

410

 

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]|\/|F Document 511-5 Filed 11/O7/18 Page 46 of 49

 

 

Page 408
A That we were beginning our process and
doing a technical review.
Q Were these face-to-face meetings or phone
calls?
A Face-to-face.

Q Okay. You testified this morning with
regard to finding people to speak to the
Secretary, that you reached out to AEI because
they are, quote, I believe this is correct, on the
conservative side of D.C. politics; is that
correct? yleUS

A Correct.

Q What about the citizenship question led
you to believe that a group on the conservative
side of the D.C. politics would be in favor of it?

A Because that's where the support for the
question has been generated in the past.

Q And what groups in the past have 1"11@5
supported this question?
MS. BAILEY: Objection. Calls for

speculation.

BY MR. CASE:

fm
., , 1_

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510»~202-803-8830

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]|\/|F Document 511-5 Filed 11/O7/18 Page 47 of 49

 

 

Page 409

Q The support that you just referenced?
A Republicans in Congress.

Q Which Republican specifically that you

"1 1 'j '\
1111 1113 :\11

recall.
A I believe it was Vitter.
Q And what is Vitter's reason for adding a
citizenship question, if you know?
MS. BAILEY: Objection. Calls for
speculation.
THE WITNESS: I don't recall his exact
reason.
BY MR. CASE:
Q But your association with the citizenship

question is with the David Vitter amendment of

2009?
A That's -- that -- my association?
Q You understand --

A I recall that that happened, yes.

Q Do you recall any groups that are
associated with voting rights having support for
the citizenship question on the census?

A NO.

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]|\/|F Document 511-5 Filed 11/O7/18 Page 48 of 49

 

 

Page 417

MR. CASE: Can I ask just one question
based on that?
FURTHER EXAMINATION BY MR. CASE:

Q You testified that the process is for the
short form. Is there any reason that there should
be --

MS. BAILEY: Mischaracterizes testimony.
MR. CASE: I'm sOrry.
BY MR. CASE:

Q Tell me what you understood the answer to
be there about the five-step process.

A So we've not entertained additions to the
long form of the census. The process was for the
census generally -- I mean, the short form. So
prior to the ACS, people requested new questions,
they were put on the long form, not on the short
form. The short form has gotten shorter over the
years, not longer.

Q Is there any reason to engage a less
robust process for the short-form census than for
the long-form census? 101`w3

A NO.

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:18-cv-O2921-.]|\/|F Document 511-5 Filed 11/O7/18 Page 49 of 49

 

 

Page 419
'k**'k*

CERTIFICATE OF REPORTER

I, KAREN LYNN JORGENSON, RPR, CSR, CCR the
officer before whom the foregoing deposition was
taken, do hereby certify that the witness whose
testimony appears in the foregoing deposition was
duly sworn by me; that the testimony of said
witness was taken by me in stenotype and
thereafter reduced to typewriting under my
direction; that the said deposition is a true
record of the testimony given by said witness;
that I am neither counsel for, related to, nor
employed by any of the parties to the action in
which this deposition was taken; and further, that
I am not a relative or employee of any counsel or
attorney employed by the parties hereto, nor

financially or otherwise interested in the outcome

of this actionb€z;z;%xj%§,() /
' 7 " ' / ` .[/j//’“’/C/
/” ,/ /6

KAREN LYNN JORGENSON, RPR, CSR, CCR
Dated this 23rd day

of August , 2018.

 

Veritext Legal Solutions
215-241-1000-610-434-8588-302-571-0510-202-803-8830

 

